 



EXHIBIT 10.3

PFSWEB, INC.
2005 EMPLOYEE STOCK PURCHASE PLAN

     WHEREAS, PFSweb, Inc., a Delaware corporation (the “Company”) has adopted
that certain 2000 Employee Stock Purchase Plan (as amended to date, the “2000
Plan”); and

     WHEREAS, the Company has authorized and adopted certain amendments to the
2000 Plan;

     NOW, THEREFORE,, in order to implement and effectuate said amendments, the
2000 Plan is hereby amended and restated as follows:

ARTICLE I
BACKGROUND

     1.1 Establishment of the Plan. The Company hereby establishes a stock
purchase plan to be known as the “PFSweb, Inc. 2005 Employee Stock Purchase
Plan” (the “Plan”), as set forth in this document. The Plan is intended to be a
qualified employee stock purchase plan within the meaning of Section 423 of the
Internal Revenue Code of 1986, as amended, and the regulations and rulings
thereunder.

     1.2 Applicability of the Plan. The provisions of this Plan are applicable
only to certain individuals who, on or after the Effective Date (as defined
herein), are employees of the Company and its Subsidiaries participating in the
Plan. The Committee shall indicate from time to time which of its Subsidiaries,
if any, are participating in the Plan.

     1.3 Purpose. The purpose of the Plan is to enhance the proprietary interest
among the employees of the Company and its participating Subsidiaries through
ownership of Common Stock of the Company.

ARTICLE II
DEFINITIONS

     As used herein, the following terms shall have the respective meanings set
forth below.

     2.1 Administrator. Administrator shall mean the person or persons (who may
be officers or employees of the Company) selected by the Committee to operate
the Plan, perform day-to-day administration of the Plan, and maintain records of
the Plan.

     2.2 Board. Board shall mean the Board of Directors of the Company.

     2.3 Code. Code shall mean the Internal Revenue Code of 1986, as amended
from time to time, and the regulations thereunder.

     2.4 Committee. Committee shall mean the committee of the Board described in
Article III.

     2.5 Common Stock. Common Stock shall mean the common stock of the Company.

     2.6 Company. Company shall mean PFSweb, Inc., a Delaware corporation.

     2.7 Compensation. Compensation shall mean, for any Participant, for any
Offering Period, the Participant’s gross base wages for the respective period,
including salary and commissions where applicable, but does not include items
such as bonuses, overtime pay, non-cash compensation and reimbursement of
moving, travel, trade or business expenses.

     2.8 Contribution Account. Contribution Account shall mean the bookkeeping
account established by the Administrator on behalf of each Participant, which
shall be credited with the amounts

 



--------------------------------------------------------------------------------



 



deducted from the Participant’s Compensation pursuant to Section 4.2 or
Article VII. The Administrator shall establish a separate Contribution Account
for each Participant for each Offering Period.

     2.9 Effective Date. Effective Date shall mean the date following the
approval of the Plan by the stockholders of the Company which is the earlier of
(i) the date upon which there are no longer any shares available for purchase
under the 2000 Plan or (ii) January 1, 2006.

     2.10 Eligible Employee. An Employee eligible to participate in the Plan
pursuant to Section 4.1.

     2.11 Employee. Employee shall mean an individual employed by an Employer
who meets the employment relationship described in Treasury
Regulation Sections 1.423-2(b) and Section 1.421-7(h).

     2.12 Employer. Employer shall mean the Company and any Subsidiary
designated from time to time by the Committee as an employer participating in
the Plan.

     2.13 Fair Market Value. Fair Market Value of a share of Common Stock, as of
any designated date, shall mean the closing sales price of the Common Stock on
the Nasdaq National Market or Small Cap Market on such date or on the last
previous date on which such stock was traded.

     2.14 Offering Date. Offering Date shall mean the first Trading Date of each
Offering Period.

     2.15 Offering Period. Offering Period shall mean the period of time during
which offers to purchase Common Stock are outstanding under the Plan. The
Committee shall determine the length of each Offering Period, which need not be
uniform; provided that no Offering Period shall exceed twenty-four (24) months
in length. Unless specified otherwise by the Committee, the Offering Periods
will be the 3-month periods beginning January 1, April 1, July 1 and October 1
of each year. No voluntary payroll deductions shall be solicited until after the
effective date of a registration statement on Form S-8 filed under the
Securities Act of 1933, as amended, covering the shares to be issued under the
Plan.

     2.16 Option. Option shall mean the option to purchase Common Stock granted
under the Plan on each Offering Date.

     2.17 Participant. Participant shall mean any Eligible Employee who has
elected to participate in the Plan under Section 4.2.

     2.18 Plan. Plan shall mean the PFSweb, Inc. 2005 Employee Stock Purchase
Plan, as amended and in effect from time to time.

     2.19 Purchase Date. Purchase Date shall mean the last Trading Date of each
Offering Period.

     2.20 Purchase Price. Purchase Price shall mean the purchase price of Common
Stock determined under Section 6.1.

     2.21 Request Form. Request Form shall mean an Employee’s authorization
either in writing on a form approved by the Administrator or through electronic
communication approved by the Administrator which specifies the Employee’s
payroll deduction in accordance with Section 7.2, and contains such other terms
and provisions as may be required by the Administrator.

     2.22 Stock Account. Stock Account shall mean the account established by the
Administrator on behalf of each Participant, which shall be credited with shares
of Common Stock purchased pursuant to the Plan and dividends thereon (which may
be reinvested in shares of Common Stock), until such shares are distributed in
accordance with Article VIII of the Plan.

     2.23 Subsidiary. Subsidiary shall mean any present or future corporation
which is a “subsidiary corporation” of the Company as defined in Code
Section 424(f).

 



--------------------------------------------------------------------------------



 



     2.24 Trading Date. Trading Date shall mean a date on which shares of Common
Stock are traded on the Nasdaq National Market or Small Cap Market or any other
national securities exchange.

     Except when otherwise indicated by the context, the definition of any term
herein in the singular may also include the plural.

ARTICLE III
ADMINISTRATION

     3.1 Committee. The Plan shall be administered by a Committee appointed by
the Board (which Committee shall consist of at least two directors) or, at the
discretion of the Board from time to time, the Plan may be administered by the
Board. Unless otherwise designated by the Board, the Compensation Committee of
the Board of Directors of the Company shall serve as the Committee administering
the Plan.

     3.2 Action and Interpretations By the Committee. For purposes of
administering the Plan, the Committee may from time to time adopt rules,
regulations, guidelines and procedures for carrying out the provisions and
purposes of the Plan and make such other determinations, not inconsistent with
the Plan, as the Committee may deem appropriate. The Committee’s determinations
on the foregoing matters shall be conclusive and binding upon all persons. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any affiliate, the Company’s or an affiliate’s
independent certified public accountants, Company counsel or any executive
compensation consultant or other professional retained by the Company to assist
in the administration of the Plan.

     3.3 Authority of Committee. Subject to the express provisions of the Plan,
the Committee has the exclusive power, authority and discretion to:

     (a) interpret and construe any and all provisions of the Plan;

     (b) adopt rules and regulations for administering the Plan,;

     (c) make all other determinations necessary or advisable for administering
the Plan; and

     (d) adopt such modifications, procedures, and subplans as may be necessary
or desirable to comply with provisions of the laws of non-U.S. jurisdictions in
which the Company or any participating Subsidiary may operate, in order to
assure the viability of the benefits of Awards granted to Participants located
in such other jurisdictions and to meet the objectives of the Plan.

ARTICLE IV
ELIGIBILITY AND PARTICIPATION

     4.1 Eligibility. Subject to such other requirements as the Committee shall
determine, an Eligible Employee is an Employee who is regularly scheduled to
work at least 32 hours each week and has been employed for at least 90 days
shall be eligible to participate in the Plan as of the later of:

     (a) the first Offering Date that occurs following the Employee’s most
recent date of hire by an Employer; or

     (b) the Effective Date.

     On each Offering Date, Options will automatically be granted to all
Employees then eligible to participate in the Plan; provided, however, that no
Employee shall be granted an Option for an Offering Period if, immediately after
the grant, the Employee would own stock, and/or hold outstanding options to
purchase stock, possessing five percent (5%) or more of the total combined
voting power or value of all classes of stock of the Company or any Subsidiary.
For purposes of this Section, the attribution rules of

 



--------------------------------------------------------------------------------



 



Code Section 424(d) shall apply in determining stock ownership of any Employee.
If an Employee is granted an Option for an Offering Period and such Employee
does not participate in the Plan for such Offering Period, such Option will be
deemed never to have been granted for purposes of applying the $25,000 annual
limitation described in Section 6.2.

     4.2 Participation. An Eligible Employee having been granted an Option under
Section 4.1 may submit a Request Form to the Administrator to participate in the
Plan for such Offering Period. The Request Form shall authorize a regular
payroll deduction from the Employee’s Compensation for the Offering Period,
subject to the limits and procedures described in Article VII. A Participant’s
Request Form authorizing a regular payroll deduction shall remain effective from
Offering Period to Offering Period until amended or canceled under Section 8.1.

     4.3 Leave of Absence. For purposes of Section 4.1, an individual on a leave
of absence from an Employer shall be deemed to be an Employee for the first
90 days of such leave, or for such longer period of time that his or her
entitlement to return to work is protected by statute or agreement with the
Employer, if applicable. For purposes of this Plan, such individual’s employment
with the Employer shall be deemed to terminate at the close of business on the
90th day of the leave, unless the individual has returned to regular employment
with an Employer before the close of business on such 90th day or his
entitlement to return to work is protected by statute or agreement with the
employer. Termination of any individual’s leave of absence by an Employer, other
than on account of a return to employment with an Employer, shall be deemed to
terminate an individual’s employment with the Employer for all purposes of the
Plan.

ARTICLE V
STOCK AVAILABLE

     5.1 General. Subject to the adjustments in Sections 5.2 and 5.3, an
aggregate of (i) 2,000,000 shares of Common Stock plus (ii) a number of
additional Shares equal to the number of Shares remaining available for issuance
pursuant to the Company’s 2000 Plan as of the Effective Date, shall be available
for purchase by Participants pursuant to the provisions of the Plan. These
shares may be authorized and unissued shares or may be shares issued and
subsequently acquired by the Company. If an Option under the Plan expires or
terminates for any reason without having been exercised in whole or part, the
shares subject to such Option that are not purchased shall again be available
for subsequent Option grants under the Plan. If the total number of shares of
Common Stock for which Options are exercised on any Purchase Date exceeds the
maximum number of shares then available under the Plan, the Administrator shall
make a pro rata allocation of the shares available in as nearly a uniform manner
as shall be practicable and as it shall determine to be equitable; and the
balance of the cash credited to Participants’ Contribution Accounts shall be
distributed to the Participants as soon as practicable.

     5.2 Adjustment in Event of Changes in Capitalization. In the event of a
stock dividend, stock split or combination of shares, recapitalization or other
change in the Company’s capitalization, or other distribution with respect to
holders of the Company’s Common Stock other than normal cash dividends, an
automatic adjustment shall be made in the number and kind of shares as to which
outstanding Options or portions thereof then unexercised shall be exercisable
and in the available shares set forth in Section 5.1, so that the proportionate
interest of the Participants shall be maintained as before the occurrence of
such event; provided, however, that in no event shall any adjustment be made
that would cause any Option to fail to qualify as an option pursuant to an
employee stock purchase plan within the meaning of Section 423 of the Code.

     5.3 Dissolution or Liquidation. In the event of a proposed dissolution or
liquidation of the Company, the Offering Period then in progress shall be
shortened by setting a new Purchase Date (the “New Purchase Date”), and shall
terminate immediately prior to the consummation of the dissolution or
liquidation, unless otherwise provided by the Committee. The Company shall
notify each Participant, at least ten (10) days prior to the New Purchase Date,
that the next Purchase Date has been changed to the New Purchase Date and that
the Participant’s Option shall be exercised automatically on the New Purchase
Date, unless the Participant has withdrawn from the Offering Period, as provided
in Section 8.1 hereof, prior to the New Purchase Date.

 



--------------------------------------------------------------------------------



 



     5.4 Merger or Asset Sale. In the event of a reorganization, merger, or
consolidation of the Company with one or more corporations in which the Company
is not the surviving corporation (or survives as a direct or indirect subsidiary
of such other constituent corporation or its parent), or upon a sale of
substantially all of the property or stock of the Company to another
corporation, then, in the discretion of the Committee, (i) each outstanding
Option shall be assumed, or an equivalent option substituted, by the successor
corporation or its parent, or (ii) the Offering Period then in progress shall be
shortened by setting a New Purchase Date, which shall be before the date of the
proposed transaction. If the Committee sets a New Purchase Date, the Company
shall notify each Participant, at least ten (10) days prior to the New Purchase
Date, that the Purchase Date has been changed to the New Purchase Date and that
the Participant’s Option shall be exercised automatically on the New Purchase
Date, unless the Participant has withdrawn from the Offering Period, as provided
in Section 8.1 hereof, prior to the New Purchase Date. In lieu of the foregoing,
the Committee may terminate the Plan in accordance with Section 9.2.

ARTICLE VI
OPTION PROVISIONS

     6.1 Purchase Price. The Purchase Price of a share of Common Stock purchased
for a Participant pursuant to each exercise of an Option shall be the
“Designated Percent” of the Fair Market Value of a share of Common Stock on the
Purchase Date. Unless otherwise provided by the Committee, the “Designated
Percent” for purposes of the foregoing sentence is 95 percent (95%). The
Committee may change the Designated Percent for any Offering Period but in no
event shall the Designated Percent be less than 85 percent (85%).

     6.2 Calendar Year $25,000 Limit. Notwithstanding anything else contained
herein, no Employee may be granted an Option for any Offering Period which
permits such Employee’s rights to purchase Common Stock under this Plan and any
other qualified employee stock purchase plan (within the meaning of Code
Section 423) of the Company and its Subsidiaries to accrue at a rate which
exceeds $25,000 of Fair Market Value of such Common Stock for each calendar year
in which an Option is outstanding at any time. For purposes of this Section,
Fair Market Value shall be determined as of the Offering Date.

ARTICLE VII
PURCHASING COMMON STOCK

     7.1 Participant’s Contribution and Stock Accounts.

     (a) Contribution Account. The Administrator shall establish a book account
in the name of each Participant for each Offering Period, which shall be the
Participant’s Contribution Account. As discussed in Section 7.2 below, a
Participant’s payroll deductions shall be credited to the Participant’s
Contribution Account, without interest, until such cash is withdrawn,
distributed, or used to purchase Common Stock as described below. All cash
received or held by the Company under the Plan may be used by the Company for
any corporate purpose. The Company shall not be obligated to segregate any
assets held under the Plan.

     (b) Stock Account and Registration of Shares. At the election of the
Administrator, shares of Common Stock acquired upon exercise of an Option may be
(i) registered in book entry form on the registration books maintained by the
Company’s transfer agent, (ii) certificated in the name of the Company and held
by the Company as the nominee for the Participant, or (iii) registered in
book-entry form in an account established on behalf of the Participant with a
third-party brokerage firm. These shares shall be credited to the Participant’s
Stock Account. A Participant shall have all ownership rights as to the shares
credited to his or her Stock Account, and the Company shall have no ownership or
other rights of any kind with respect to any such certificates or the shares
represented thereby. The Company may enter into an arrangement with one or more
third-party firms to administer the Stock Accounts of Participants.

 



--------------------------------------------------------------------------------



 



     7.2 Payroll Deductions; Dividends.

     (a) Payroll Deductions. By submitting a Request Form at any time before an
Offering Period in accordance with rules adopted by the Administrator, an
Eligible Employee may authorize a payroll deduction to purchase Common Stock
under the Plan for any Offering Period. The payroll deduction shall be effective
on the first pay period during the Offering Period commencing after receipt of
the Request Form by the Administrator. The payroll deduction shall be subject to
such requirements as may be determined by the Administrator and in any event
shall be in a whole dollar amount ($10.00 minimum) . Notwithstanding the
foregoing, the Committee may impose a maximum dollar limit for payroll
deductions in any one Offering Period, subject to Section 6.2.

     (b) Dividends. Cash or stock dividends paid on Common Stock which is
credited to a Participant’s Stock Account as of the dividend payment date may,
at the election of the Company, be automatically reinvested in shares of Common
Stock and credited to the Participant’s Stock Account or paid or distributed to
the Participant as soon as practicable.

     7.3 Automatic Exercise. Unless the cash credited to a Participant’s
Contribution Account is withdrawn or distributed as provided in Article VIII,
his or her Option shall be deemed to have been exercised automatically on each
Purchase Date, for the purchase of the number of full shares of Common Stock
which the cash credited to his or her Contribution Account at that time will
purchase at the Purchase Price. If there is a cash balance remaining in the
Participant’s Contribution Account at the end of an Offering Period representing
the exercise price for a fractional share of Common Stock, such balance may be
retained in the Participant’s Contribution Account for the next Offering Period,
unless the Participant requests that it be refunded, without interest. Any other
cash balance remaining in the Participant’s Contribution Account at the end of
an Offering Period shall be refunded to the Participant, without interest. The
amount of cash that may be used to purchase shares of Common Stock may not
exceed the Compensation restrictions set forth in Section 7.2 or the applicable
limitations of Section 6.2.

     Except as provided in the preceding paragraph, if the cash credited to a
Participant’s Contribution Account on the Purchase Date exceeds the applicable
Compensation restrictions of Section 7.2 or exceeds the amount necessary to
purchase the maximum number of shares of Common Stock available during the
Offering Period under the applicable limitations of Section 6.2, such excess
cash shall be refunded to the Participant, without interest. The excess cash may
not be used to purchase shares of Common Stock nor retained in the Participant’s
Contribution Account for a future Offering Period.

     Each Participant shall receive a statement on not less than an annual basis
indicating the number of shares credited to his or her Stock Account, if any,
under the Plan.

     7.4 Listing, Registration, and Qualification of Shares. The granting of
Options for, and the sale and delivery of, Common Stock under the Plan shall be
subject to the effecting by the Company of any listing, registration, or
qualification of the shares subject to that Option upon any securities exchange
or under any federal or state law, or the obtaining of the consent or approval
of any governmental regulatory body deemed necessary or desirable for the
issuance or purchase of the shares covered.

ARTICLE VIII
DISCONTINUANCE, WITHDRAWALS AND DISTRIBUTIONS

     8.1 Discontinuance. A Participant may discontinue participation in an
Offering Period and thereby discontinue his or her payroll deductions for an
Offering Period by filing a new Request Form with the Administrator requesting a
refund of amounts accumulated in his or her Contribution Account. This
discontinuance shall be effective as soon as practicable, typically on the first
pay period commencing at least 15 days after receipt of the Request Form by the
Administrator. Any amount held in the Participant’s Contribution Account for an
Offering Period after the effective date of the discontinuance of his or her
participation will be refunded to the Participant, without interest.

 



--------------------------------------------------------------------------------



 



     8.2 Withdrawal of Shares While Employed. A Participant may, while an
Employee of the Company or any Subsidiary, withdraw certificates for any whole
number of shares of Common Stock credited to his or her Stock Account at any
time, upon 30 days’ written notice to the Administrator. If a Participant
requests a distribution of only a portion of the shares of Common Stock credited
to his or her Stock Account, the Administrator will distribute the oldest
securities held in the Participant’s Stock Account first, using a first in-first
out methodology. The Administrator may at any time distribute certificates for
some or all of the shares of Common Stock credited to a Participant’s Stock
Account, whether or not the Participant so requests.

     8.3 Leave of Absence; Transfer to Ineligible Status. If a Participant
either begins a leave of absence, is transferred to employment with a Subsidiary
not participating in the Plan, or remains employed with an Employer but is no
longer eligible to participate in the Plan, the Participant shall cease to be
eligible for payroll deductions to his or her Contribution Account pursuant to
Section 7.2. The cash balance then credited to the Participant’s Contribution
Account shall, at the election of the Participant, be:

     (a) returned to the Participant, in cash, without interest, as soon as
practicable, upon the Participant’s written request received by the
Administrator at least 30 days before the next Purchase Date; or

     (b) if the Participant so requests or, in the absence of timely
instructions from the Participant of a desire to receive cash under (a) above,
held under the Plan and used to purchase Common Stock for the Participant under
the automatic exercise provisions of Section 7.3.

     If the Participant returns from the leave of absence before being deemed to
have ceased employment with the Employer under Section 4.3, or again becomes
eligible to participate in the Plan, the Request Form, if any, in effect
immediately before the leave of absence or disqualifying change in employment
status shall be deemed void and the Participant must again complete a new
Request Form to resume participation in the Plan.

     8.4 Termination of Employment for Reasons Other Than Death. If a
Participant terminates employment with the Company and its Subsidiaries for
reasons other than death, the cash balance in the Participant’s Contribution
Account shall be returned to the Participant in cash, without interest, as soon
as practicable. Certificates for the largest whole number of shares of Common
Stock credited to his or her Stock Account shall be distributed to the
Participant as soon as practicable, together with cash for any remaining
balance.

     8.5 Death. In the event a Participant dies, the cash balance in his or her
Contribution Account shall be distributed to the Participant’s estate, in cash,
without interest, as soon as practicable. Certificates for the largest whole
number of shares of Common Stock credited to his or her Stock Account shall be
distributed to the Participant as soon as practicable, together with cash for
any remaining balance.

ARTICLE IX
AMENDMENT AND TERMINATION

     9.1 Amendment. The Committee shall have the right to amend or modify the
Plan, in full or in part, at any time and from time to time; provided, however,
that no amendment or modification shall:

     (a) affect any right or obligation with respect to any grant previously
made, unless required by law or deemed by the Committee to be necessary or
desirable in order to enable the Company to comply with applicable securities
laws or regulations, or

     (b) unless previously approved by the stockholders of the Company, where
such approval is necessary to satisfy applicable securities laws, the Code, or
rules of any stock exchange on which the Company’s Common Stock is listed:

 



--------------------------------------------------------------------------------



 



     (1) in any manner materially affect the eligibility requirements set forth
in Sections 4.1 and 4.3, or change the definition of Employer as set forth in
Section 2.12, or

     (2) increase the number of shares of Common Stock subject to any options
issued to Participants (except as provided in Sections 5.2 and 5.3).

     9.2 Termination. The Plan will continue into effect through December 31,
2015 unless earlier terminated by the Committee. The Committee may terminate the
Plan at any time in its sole and absolute discretion. The Plan shall be
terminated by the Committee if at any time the number of shares of Common Stock
authorized for purposes of the Plan is not sufficient to meet all purchase
requirements, except as specified in Section 5.1.

     Upon termination of the Plan, the Administrator shall give notice thereof
to Participants and shall terminate all payroll deductions. Cash balances then
credited to Participants’ Contribution Accounts shall be distributed as soon as
practicable, without interest.

ARTICLE X
MISCELLANEOUS

     10.1 Registration and Expenses. Whether registered in book entry form or
represented in certificate form as provided in Section 7.1(b), shares of Common
Stock acquired upon exercise of an Option shall be directly registered in the
name of the Participant or, if the Participant so indicates on the Request Form,
(a) in the Participant’s name jointly with a member of the Participant’s family,
with the right of survivorship, (b) in the name of a custodian for the
Participant (in the event the Participant is under a legal disability to have
stock issued in the Participant’s name), (c) in a manner giving effect to the
status of such shares as community property, or (d) in street name for the
benefit of any of the above with a broker designated by the Participant. No
other names may be included in the Common Stock registration. The Company shall
pay all issue or transfer taxes with respect to the issuance of shares of such
Common Stock or the initial transfer of such shares to a brokerage account
designated by the Company, as well as all fees and expenses necessarily incurred
by the Company in connection with such issuance or initial transfer. Once the
shares have been issued to the Participant or initially transferred to such
brokerage account on behalf of the Participant, the Company shall bear no
expense for further transfers or sale of the shares.

     10.2 Employment Rights. Neither the establishment of the Plan, nor the
grant of any Options thereunder, nor the exercise thereof shall be deemed to
give to any Employee the right to be retained in the employ of the Company or
any Subsidiary or to interfere with the right of the Company or any Subsidiary
to discharge any Employee or otherwise modify the employment relationship at any
time.

     10.3 Tax Withholding. The Administrator may make appropriate provisions for
withholding of federal, state, and local income taxes, and any other taxes, from
a Participant’s Compensation to the extent the Administrator deems such
withholding to be legally required.

     10.4 Rights Not Transferable. Rights and Options granted under this Plan
are not transferable by the Participant other than by will or by the laws of
descent and distribution and are exercisable only by the Participant during his
or her lifetime.

     10.5 No Repurchase of Stock by Company. The Company is under no obligation
to repurchase from any Participant any shares of Common Stock acquired under the
Plan.

     10.6 Governing Law. The Plan shall be governed by and construed in
accordance with the laws of the State of Delaware except to the extent such laws
are preempted by the laws of the United States.

     10.7 Indemnification. To the extent allowable under applicable law, each
member of the Committee and officers and employees of the Company shall be
indemnified and held harmless by the Company from any loss, cost, liability, or
expense (including, but not limited to, attorneys fees) that may be imposed upon
or reasonably incurred by such member in connection with or resulting from any
claim,

 



--------------------------------------------------------------------------------



 



action, suit, or proceeding to which such member may be a party or in which he
may be involved by reason of any action or failure to act under the Plan and
against and from any and all amounts paid by such member in satisfaction of
judgment in such action, suit, or proceeding against him provided he gives the
Company an opportunity, at its own expense, to handle and defend the same before
he undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall be in addition to any other rights of indemnification to
which such persons may be entitled under the Company’s Certificate of
Incorporation or Bylaws, as a matter of law, or otherwise, or any power that the
Company may have to indemnify them or hold them harmless.

 